UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7556



CHRIST G. PATSALOS,

                                           Petitioner - Appellant,

          versus


RON ANGELONE,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (CA-00-910-1-AM)


Submitted:   May 16, 2002                  Decided:   June 11, 2002


Before LUTTIG, WILLIAMS, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Christ G. Patsalos, Appellant Pro Se. Virginia Bidwell Theisen,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Christ G. Patsalos appeals the district court’s order denying

relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 2001).    We have reviewed the record and the district court’s

opinion   and   find   no   reversible   error.   Accordingly,    we   deny

Patsalos’ motion for a certificate of appealability and dismiss the

appeal on the reasoning of the district court.         See Patsalos v.

Angelone, No. CA-00-910-1-AM (E.D. Va. Aug. 8, 2001).       We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                 DISMISSED




                                     2